Cause No. 2001-PC-1263


IN THE MATTER OF ESTATE OF                         )   IN THE PROBATE gOJJjlT^              p


ADMINISTRATOR FOR ESTATE OF KING) NUMBER ONE                                           , sTr-
       Petitioner                                  )                         $-,
v.                                                 )                         ' ""-rTri.-iMN

BEXAR COUNTY, ETAL                                 )
    Respondents,                                   )   FOR BEXAR COUNTY, TEXAS

                      FINAL SUPPLEMENTAL NOTICE OF APPEAL,
                                                                                                    2*
        Notice is hereby given, pursuant to Tex. R. App. Pro 27.1 and subjeft t(|the>eli

requested in Appellant's pending motion for abatement relief, that an ai

No. 2001-PC-1263 is taken in the Texas Fourth Court of Appeals from the^r

County Probate Court #1, dated June 29,2015, and from administrative findings

by the Probate Court on July 21,2015. Appellant construes the events of June 29,2015 and on

July 21,2015 as a manifestation of the Probate Court's intention to accord finality the dismissal

 of Appellant's claims for relief, in that the final order grants the respondents' motion for a nunc

 pro tune dismissal order in lieu of the erroneously dated order on March 31.2015, and in that

 the administrative findings operate as a final response to Appellant's notice of late filing of

 findings of fact and conclusions of law filed on July 10,2015. Appellant reserves special

 exceptions to the actions taken on July 21,2015 on jurisdictional and evidentiary grounds, and

 reserves challenges to their legal insufficiency for presentation as part of his regular appeal.

 Dated: July 27,2015                                    Respectfully Submitted,




                                                        Rowland J. Ma
                                                        951 Lombrano
                                                        San Antonio, Tx 78207
                                                        (210) 323-3849
                               CERTIFICATE OF SERVICE



       I delivered a copy of this, "Final Supplemental Notice of Appeal," to Attorney Karen

Evertson c/o 411 S. Frio St., San Antonio, Tx., via email on July 14,2015.




                                                    Rowland J. Martin